United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 12, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10677
                         Summary Calendar


JOSE PIERRE,

                                    Petitioner-Appellant,

versus

DAVID JUSTICE, Warden, Federal Correctional
Institution, Big Spring

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       No. 5:06-cv-00036
                      --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Jose Pierre, federal prisoner #00418-265, was convicted in the

United States District Court for the Southern District of Florida

of possession with intent to distribute cocaine in violation of 21

U.S.C. § 841 and sentenced to 262 months of imprisonment and four

years’ supervised release.     His conviction and sentence were

affirmed on appeal on August 19, 1998.      In August 2005, Pierre

filed a motion to vacate, set aside, or correct sentence pursuant




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-10677
                                       -2-

to 28 U.S.C. § 2255 in the Southern District of Florida, which was

dismissed as time-barred.

     Pierre is incarcerated in the Big Spring Correctional Facility

in the Northern District of Texas.               In February 2006, Pierre filed

a petition pursuant to 28 U.S.C. § 2241 in the United States

District Court for the Northern District of Texas.                       He appeals the

district     court’s     dismissal         of    the       petition      for     lack     of

jurisdiction.

     The district court, as the place of Pierre’s incarceration,

can exercise       jurisdiction      only       over   a      properly       filed   §   2241

petition    that    challenges       the    manner       in    which     a    sentence    is

executed.    See Reyes-Requena v. United States, 243 F.3d 893, 901

(5th Cir. 2001).      This court has held that “a section 2241 petition

that seeks to challenge the validity of a federal sentence must

either be dismissed or construed as a section 2255 motion.”                              Pack

v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).                      This court has also

held, however, that a petitioner can attack the validity of his

conviction in a § 2241 petition, but only if he can meet the

requirements of the “savings clause” of § 2255. Reyes-Requena, 243

F.3d at 878.    To meet the requirements of the “savings clause,” the

petitioner     must    show   that    his       remedy     under    §    2255    would    be

“inadequate or ineffective to test the legality of his detention.”

28 U.S.C. § 2255; see also Reyes-Requena, 243 F.3d at 901.                           Pierre

has failed to do so.
                             No. 06-10677
                                  -3-

     The district court properly construed Pierre’s § 2241 petition

as a § 2255 petition because it challenges his sentence and

conviction and not the manner in which his sentence was executed.

Consequently,   the   district   court   was   without   jurisdiction   to

entertain the claims unless Pierre could demonstrate that they fell

within the “savings clause” of § 2255, which he failed to do.

Accordingly, the judgment of the district court dismissing Pierre’s

§ 2241 petition for want of jurisdiction is AFFIRMED.